SECOND DIVISION
                                RICKMAN, C. J.,
                          MILLER, P. J., and HODGES, J.

                      NOTICE: Motions for reconsideration must be
                      physically received in our clerk’s office within ten
                      days of the date of decision to be deemed timely filed.
                                 https://www.gaappeals.us/rules



                                                                        June 28, 2022




  In the Court of Appeals of Georgia
   A22A0076. GRIMES v. THE STATE.

          RICKMAN, Chief Judge.

          In this probation revocation action, we granted Sammy Grimes’s application

  for discretionary appeal in order to review the trial court’s order in which it revoked

  two years of his probation. Grimes argues that the revocation was based upon

  inadmissible hearsay evidence and violated his due process right to confront his

  accusers. Because we conclude that certain hearsay evidence was erroneously

  admitted and that the admissible evidence presented at the hearing was insufficient

  to support the revocation, we reverse.1

      1
        We note that jeopardy does not attach to a probation revocation hearing so as to bar
future proceedings based upon the same conduct. See U. S. Const., Art. I, Sec. I, Par.
XVIII; Smith v. State, 171 Ga. App. 279, 282 (319 SE2d 113) (1984) (“[A] probation
revocation hearing is similar to a preliminary hearing, and jeopardy does not attach at a
preliminary hearing.”). Cf. Edvalson v. State, 339 Ga. App. 348, 351 (793 SE2d 545)
         A trial court may revoke a probated sentence if “the evidence produced at the

  revocation hearing establishes by a preponderance of the evidence the violation or

  violations of the conditions of probation alleged.” Caldwell v. State, 327 Ga. App.

  471, 472 (758 SE2d 325) (2014) (punctuation omitted) (citing OCGA § 42-8-34.1

  (b)). The trial court sits as the trier of fact in revocation proceedings. See Gaddis v.

  State, 310 Ga. App. 189, 189-190 (1) (712 SE2d 599) (2011). “This Court will not

  interfere with a revocation unless there has been a manifest abuse of discretion on the

  part of the trial court.” Caldwell, 327 Ga. App. at 472 (punctuation omitted). Thus,

  we will affirm a probation revocation judgment if the record includes “some

  competent evidence to show that the defendant violated the terms of his probation in

  the specific manner charged.” Id. This Court reviews questions of law, however, de

  novo. Id.

         The evidence adduced at the probation revocation hearing shows that in 2019,

  Grimes pled guilty to aggravated assault, second-degree arson, and second-degree

  criminal damage to property, and the trial court imposed a total sentence of one year

  in prison, to be followed by 11 years on probation. As relevant here, the conditions

(2016) (“[J]eopardy does not attach, and the constitutional prohibition against double
jeopardy can have no application, until a defendant is put to trial before the trier of facts,
whether the trier be a jury or a judge.”) (citation and punctuation omitted).

                                              2
  of his probation prohibited Grimes from: (i) violating any criminal laws; and

  (ii) engaging in violent contact with two named victims.

          In February 2020, the State petitioned to revoke Grimes’s probation on grounds

  that he committed the offenses of aggravated assault and terroristic threats when he

  appeared at the house of the two named victims and threatened to kill and/or hurt

  them. During the ensuing probation revocation hearing, the victims did not appear

  and did not testify. Rather, the State tendered a recording of the 911 call made by one

  of the named victims who stated that her “boyfriend,” who she did not identify,2 was

  at her home and was threatening to kill everyone in the house. The victim mentioned

  that there were several children in the home, and that the perpetrator was high or

  drunk and acting “crazy.”

          The police officer who responded to the call testified at the hearing. She stated

  that in January 2021, she was dispatched to Mitchell’s home following a 911 call and

  arrived approximately eight minutes later. Over Grimes’s objections, the officer

  further testified that when she arrived at the victim’s home, the victim told her that

      2
        At some point during the 911 call, the victim did identify Grimes as the perpetrator.
The trial court, however, did not consider this portion of the 911 call during the hearing
because it granted Grimes’s objection and excluded everything on the recording after the
1:13 minute mark on the grounds that it was testimonial hearsay. The State does not
challenge that ruling.

                                              3
Grimes “beat on the garage,” entered her home, brandished a steak knife, and

threatened to kill her and her brother (who was the second named victim with whom

Grimes was to have no violent contact). Grimes was not at the house when the officer

arrived.

       Grimes objected to this testimony as hearsay and on the ground that it violated

his due process right to confront the witnesses against him. The trial court overruled

Grimes’s objections upon concluding that the victim’s statements were admissible

under the “present sense impression” exception to the hearsay rule.

      This Court granted Grimes’s application for interlocutory appeal in order to

determine whether the hearsay evidence was erroneously admitted and, if so, whether

the evidence against Grimes was insufficient to revoke his probation. After answering

both of these questions in the affirmative, we are constrained to reverse the trial

court’s revocation.

      The Confrontation Clause of the Sixth Amendment, made applicable to the

States through the Fourteenth Amendment, guarantees a criminal defendant the right

“to be confronted with the witnesses against him.” Under the Confrontation Clause,

testimonial hearsay is admissible against a criminal defendant only when the witness

is unavailable to testify, and the defendant had a prior opportunity to cross-examine

                                          4
the witness. Crawford v. Washington, 541 U. S. 36, 53 (III) (A), 59 (IV), 68 (V) (C)

(124 SCt 1354, 158 LE2d 177) (2004).

      Nevertheless, in a probation revocation hearing, the right to confront adverse

witnesses arises not under the Confrontation Clause, but rather as a matter of due

process, which is less stringent than the confrontation guarantee in a criminal trial.

See Williams v. Lawrence, 273 Ga. 295, 298 (540 SE2d 599) (2001) (“Evidence that

would violate the Sixth Amendment or would be inadmissible hearsay if presented

at a criminal trial may, in proper circumstances, be considered at a parole or probation

revocation hearing without violating the due process right to confrontation.”) (citation

and punctuation omitted). “[T]he minimum requirements of due process include the

right to confront and cross-examine adverse witnesses (unless the hearing officer

specifically finds good cause for not allowing the confrontation).” (Citation and

punctuation omitted; emphasis in original.) Ware v. State, 289 Ga. App. 860, 862

(658 SE2d 441) (2008) (physical precedent only); see Williams, 273 Ga. at 298. To

that end, “[s]ome specific objection or invocation of the due process right of

confrontation [is] necessary in order to trigger consideration of the secondary issue

of whether there was good cause for not allowing the confrontation, which usually

requires examination of both the reasons for the State’s failure to produce the

                                           5
  declarant and the reliability of the hearsay evidence.” Williams, 273 Ga. at 298. The

  burden of proving that hearsay evidence bears a sufficient indicia of reliability to

  withstand due process scrutiny lies with the State. Cf. Miller v. State, 266 Ga. 850,

  853 (472 SE2d 74) (1996) (recognizing that the proponent of hearsay evidence in the

  face of a Confrontation Clause objection has the burden of proving that it bears

  sufficient indicia of reliability to withstand scrutiny).

          Here, Grimes invoked through objection his due process right to confront the

  witnesses against him. Nevertheless, the trial court did not examine — nor did the

  State present — any evidence to explain why the victims did not attend the hearing.

          Moreover, the State failed to meet its burden of proving that the hearsay

  evidence was reliable. During the hearing, the State asserted, and the trial court

  agreed, that the responding officer’s testimony fell within the present sense

  impression exception to the general rule excluding hearsay, thus presumably

  rendering the testimony reliable.3 See OCGA § 24-8-803 (1); see also Hagen v. State,

  169 Ga. App. 259, 259 (2) (312 SE2d 357) (1983) (“The exceptions to the rule




      3
       The Georgia Rules of Evidence apply in probation revocation hearings. See OCGA
§ 24-1-2 (b).

                                             6
  excluding hearsay are exceptions because, for one reason or another, remarks which

  fall under that penumbra are deemed reliable.”).

          A present sense impression is “[a] statement describing or explaining an event

  or condition made while the declarant was perceiving the event or condition or

  immediately thereafter.” OCGA § 24-8-803 (1); see Varner v. State, 306 Ga. 726, 731

  (2) (b) (ii) (832 SE2d 792) (2019) (“To be admitted under this exception, the

  statement must describe or explain an event or condition that is personally witnessed

  by the declarant and is essentially contemporaneous to the statement.”) (punctuation

  omitted). “The underlying theory of [the present sense impression] exception is that

  the substantial contemporaneity of the event and the statement negate the likelihood

  of deliberate or conscious misrepresentation.” (Citation and punctuation omitted.)

  Owens v. State, 329 Ga. App. 455, 458 (1) (b) (765 SE2d 653) (2014). Indeed, “[t]he

  idea of immediacy lies at the heart of the exception, thus, the time requirement

  underlying the exception is strict because it is the factor that assures trustworthiness.”

  (Emphasis in original; citations and punctuation omitted.) U.S. v. Green, 556 F.3d

  151, 155-56 (3d. Cir. 2009).4

      4
       OCGA § 24-8-803 (1) was enacted in 2011 as part of the new Evidence Code,
much of which was borrowed from the Federal Rules of Evidence. “[W]here the new
Georgia rules mirror their federal counterparts, it is clear that the General Assembly

                                              7
          Here, although the victim’s statement to the 911 operator was made while the

  victim “was perceiving the event or condition or immediately thereafter,” her later

  statement given to the responding officer was not sufficiently contemporaneous with

  the event to come within the present sense impression exception to the hearsay rule.5

  See United States v. Bates, 960 F.3d 1278, 1291 (II) (C) (11th Cir. 2020) (“While the

  statements [appellant] made on the 911 call were made while or immediately after

  [he] perceived the event, the later statement to [a federal agent at the scene] is simply

  too far removed to be a present sense impression.”) (punctuation omitted); U.S. v.

  Manfre, 368 F.3d 832, 840 (II) (B) (8th Cir. 2004) (holding that statement was not a

  present sense impression when, “[a]t the very least, there was an intervening walk or

  drive” between the event and the time of the statement). Cf. Legree v. State, 344 Ga.

  App. 793, 798 (1) (812 SE2d 68) (2018) (holding that the trial court’s admission of

  statements by the unavailable victim and her minor child to the responding officer

  infringed on appellant’s rights under the Confrontation Clause, but the victim’s



intended for Georgia courts to look to the federal rules and how federal appellate courts
have interpreted those rules for guidance.” (Citation and punctuation omitted.) Jenkins v.
State, 303 Ga. 314, 317 (1) (812 SE2d 238) (2018).
      5
       The State does not assert, and the record is not sufficient to establish, that the
testimony fell within any other exception to the hearsay rule.

                                             8
  statements during the 911 call, made while the incident was ongoing, were present

  sense impressions). Compare Owens, 329 Ga. App. at 459 (1) (b) (holding that two

  separate statements made to the 911 operator were admissible as present sense

  impressions because “[t]he entirety of both calls . . . took place while the victim was

  perceiving the danger posed to him by [appellant]”).

          Because Grimes specifically invoked his due process right of confrontation,

  and because the trial court failed to examine the reasons for the State’s failure to

  produce the victims and to ensure the reliability of the hearsay evidence, the

  responding officer’s testimony was erroneously admitted. See Ware, 289 Ga. App. at

  863; see also United States v. Body, 791 Fed. Appx. 807, 809 (III) (A) (11th Cir.

  2019) (holding the district court committed reversible error by relying on hearsay

  during appellant’s supervised release revocation hearing because “[t]he government

  did not offer any explanation for its failure to present [informing] witnesses . . ., nor

  did the court make any determination regarding the reliability of the hearsay evidence

  introduced through the detective”); U.S. v. Frazier, 26 F.3d 110, 114 (III) (A) (11th

  Cir. 1994).6


      6
        We note generally that the Federal Rules of Evidence do not apply to federal
revocation proceedings. See Frazier, 26 F3d at 112-113 (III) (A).

                                             9
      Further, the competent evidence — which consisted solely of the admitted

portion of the 911 call — failed to identify Grimes as the perpetrator, and was thus

insufficient to establish by a preponderance of the evidence that Grimes violated a

condition of his probation. See Ware, 289 Ga. App. at 863; Hunt v. State, 327 Ga.

App. 692, 693-694 (1) (761 SE2d 99) (2014); see also Henley v. State, 317 Ga. App.

776, 777-778 (1) (a) (732 SE2d 836) (2012) (decided under the former Evidence

Code). Consequently, we are constrained to reverse.

      Judgment reversed. Miller, P. J., and Hodges, J., concur.




                                        10